SO ORDERED.

SIGNED this 8th day of February, 2021.




____________________________________________________________________________




           Designated for online use but not print publication

            IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF KANSAS



In re:

Dewey Dennis Preston,                          Case No. 18-41253
                                               Chapter 12
                  Debtor.

Equity Bank,

                  Plaintiff,
v.                                             Adv. No. 19-07004


Dewey Dennis Preston,

                  Defendant.


               Memorandum Opinion and Order Granting
         Plaintiff’s Motion for Leave to File Amended Complaint



             Case 19-07004     Doc# 150   Filed 02/08/21   Page 1 of 9
      This adversary proceeding is before the Court on Plaintiff Equity

Bank’s Motion for Leave to Add Additional Party and Amend Complaint

(Motion).1 Terry Preston, the party sought to be added as a defendant,

opposes the Motion2 and asserts that the claims sought to be alleged against

him are not within the Court’s jurisdiction.3 For the reasons discussed below,

the Court grants the Motion, finding that the additional claims alleged in the

proposed amended complaint are within the “related to” jurisdiction of the

Court.

I.    Background Facts

      Equity Bank is a secured creditor of Chapter 12 Debtor Dewey Dennis

Preston. Debtor commonly refers to himself as Dennis Preston. Equity Bank’s



      1
          Doc. 80. Equity Bank appears by Jacob R. Pugh.
      2
          Mr. Preston appears by Tom R. Barnes, II.
      3
         This Court has jurisdiction over the parties and the subject matter of the
complaint as initially filed pursuant to 28 U.S.C. §§ 157(a) and 1334(a) and (b), and
the Amended Standing Order of Reference of the United States District Court for
the District of Kansas that exercised authority conferred by § 157(a) to refer to the
District's bankruptcy judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order No. 13-1, available in D. Kan.
Rules of Practice and Procedure at 168. Furthermore, this Court may hear and
finally adjudicate the dischargeability counts against a debtor because they are core
proceedings pursuant to 28 U.S.C. § 157(b)(2)(I). The Court also has jurisdiction to
determine its own jurisdiction over the counts sought to be added by the proposed
amended complaint. E.g., United States Catholic Conf. v. Abortion Rights
Mobilization, Inc., 487 U.S. 72, 79 (1988).

                                           2


                Case 19-07004   Doc# 150       Filed 02/08/21   Page 2 of 9
proof of claim is for $1,650,111.40, secured by real and personal property,

including crops. Equity Bank initiated this adversary proceeding against

Debtor on February 20, 2019, seeking a ruling that its claim is

nondischargeable to the extent of the value of Debtor’s 2017 milo crop. It

alleges that to secure loans made to Debtor, Equity Bank was granted a

perfected security interest in the milo crop, and gave notice of its security

interest to potential purchasers, Western Plains and Frontier Ag. Equity

Bank alleges that thereafter, Debtor, knowing of the bank’s interest,

fraudulently sold the 2017 milo crop to these purchasers using the names 36P

Farms and TD Farms, rather than Dennis Preston or Preston Farms, and did

not remit the proceeds of approximately $242,600 to Equity Bank. In the

complaint as originally filed, Equity Bank seeks a ruling that its claim is

nondischargeable to the extent of the value of the milo crop under 11 U.S.C.

§§ 523(a)(2)(A), (a)(4), and (a)(6), and a monetary judgment against Debtor for

the value of the crop. Substantial discovery has been completed.

      Terry Preston, the son of Debtor Dewey Dennis Preston, has not filed a

proof of claim or otherwise participated in his father’s bankruptcy. Equity

Bank alleges in its Motion that during discovery related to the

dischargeability of its claims against Debtor, it learned that Terry Preston

assisted his father in the forgoing sales of the 2017 milo crop under accounts


                                         3


             Case 19-07004    Doc# 150       Filed 02/08/21   Page 3 of 9
other than Dennis Preston. The proposed amended complaint, attached to the

Motion, alleges four state law claims against Terry Preston: (1) civil

conversion of Debtor’s 2017 milo crop; (2) unjust enrichment through Terry

Preston’s assisting Debtor in selling the 2017 milo crop through 36P Farms

and TD Farms; (3) negligence arising from Terry Preston’s alleged breach of

duty not to impair Equity Bank’s rights in the 2017 milo crop; and (4) fraud

arising from making false representations as to the ownership of the 2017

milo crop and whether it was subject to Equity Bank’s security interest.

      When opposing the Motion, Terry Preston makes a limited appearance,

arguing that this Court would not have jurisdiction over claims which Equity

Bank seeks to assert against him. The Court concludes that leave to file the

proposed amended complaint should be granted, since the Court would have

“related to” jurisdiction over the causes of action asserted against Terry

Preston.

II.   Analysis

      Federal court jurisdiction over bankruptcy cases and proceedings in

bankruptcy cases is granted by 28 U.S.C. § 1334(a) (“all cases under title 11”)

and (b) (“all civil proceedings arising under title 11, or arising in or related to

cases under title 11”). The district courts, under the authority of 28 U.S.C. §

157(a), have referred matters within their § 1334(a) and (b) jurisdiction to the


                                          4


              Case 19-07004    Doc# 150       Filed 02/08/21   Page 4 of 9
bankruptcy courts. Therefore, bankruptcy court jurisdiction is limited to: (1)

cases under title 11; (2) civil proceedings arising under title 11; (3) civil

proceedings arising in cases under title 11; and (4) civil proceedings related to

cases under title 11.

      Cases under title 11 are bankruptcy proceedings, such as the Chapter

12 petition which initiated Debtor’s underlying bankruptcy case. The state

law claims against Terry Preston do not allege a cause of action under title

11.

      Civil proceedings arising under title 11 are causes of action created by

title 11. Examples are “exemption claims under 11 U.S.C. § 522, avoidance

actions under 11 U.S.C. §§ 544, 547, 548, or 549, or claims of discrimination

under 11 U.S.C. § 525.”4 This is the basis for the Court’s jurisdiction over the

dischargeability claims against Debtor. Although Equity Bank argues that

the Court has jurisdiction over the claims sought to be added in the proposed

amended complaint against Terry Preston because it asserts a fraudulent

conveyance claim, examination of the proposed complaint does not support

this argument. There is no claim of fraudulent conveyance or any other claim

arising under title 11 asserted in the proposed complaint against Terry



      4
       Personette v. Midgard Corp. (In re Midgard Corp.), 204 B.R. 764, 771 (10th
Cir. BAP 1997).

                                          5


              Case 19-07004    Doc# 150       Filed 02/08/21   Page 5 of 9
Present. Equity Bank’s proposed claims against Terry Preston are civil

proceedings arising under state law, not under title 11.

         Civil proceedings arising in cases under title 11 are “those that could

not exist outside of a bankruptcy case, but that are not causes of action

created by the Bankruptcy Code.”5 Equity Bank’s proposed state law claims

against Terry Preston can exist outside of bankruptcy. They did not arise in

the Chapter 12 case.

         This leaves “related to” jurisdiction as the only possibility, and the

Court concludes that the claims alleged in the proposed amended complaint

against Terry Preston come within this fourth category. The widely accepted

definition of a “related to” proceeding was articulated by the Third Circuit

Court of Appeals in Pacor6 and adopted by the Tenth Circuit Court of Appeals

in Gardner.7 Under this test, a “related to” proceedings is one which could

have been commenced in federal or state court independently of the

bankruptcy case where “the outcome of that proceeding could conceivably

have any effect on the estate being administered in bankruptcy.”8 “Although


         5
             Id.
         6
             Pacor v. Higgins, 743 F.2d 984 (3rd Cir. 1984).
         7
             Gardner v. United States (In re Gardner), 913 F.2d 1515, 1518 (10th Cir.
1990).
         8
             Pacor, 743 F.2d at 994.

                                                  6


                   Case 19-07004       Doc# 150       Filed 02/08/21   Page 6 of 9
the courts agree in general terms on the test for determining whether or not a

proceeding is ‘related to’ a bankruptcy case, they nevertheless have reached

widely divergent results because the agreed standard is not sufficiently

specific.”9

      Neither party has provided the Court with case law arising from

circumstances similar to this case. Both argue the general test. Equity Bank

submits that a judgment against Terry Preston will have a direct effect on its

claim. Terry Preston argues that a judgment would only add another

judgment debtor; that a judgment would have no effect on the estate unless it

is collected; that while it is always better to have two debtors liable for a debt,

that alone does not establish a real benefit to anyone other than the creditor

and will allow for more difficulty in the adversary proceeding.

      The Court also has found no cases arising from similar factual

circumstances. However, this case has similarity to cases where courts have

addressed whether a suit against a debtor’s guarantor is within the “related

to” jurisdiction. “Most courts which have adopted Pacor’s broad test of ‘related

to’ jurisdiction have found that suits by a creditor against a guarantor of a

bankruptcy debtor’s obligations are related to the bankruptcy case of the



      9
       1 William L. Norton, Jr., and William L. Norton III, Norton Bankruptcy Law
& Practice 3d § 4:102 (Thomson Reuters 2020).

                                         7


              Case 19-07004   Doc# 150       Filed 02/08/21   Page 7 of 9
debtor.”10 One reason is dicta in Pacor stating that “an action by a creditor

against a guarantor of a debtor’s obligations will necessarily affect that

creditor’s status vis a vis other creditors, and administration of the estate

therefore depends upon the outcome of that litigation.”11 Based upon review of

cases finding guarantee claims to be within bankruptcy “related to”

jurisdiction, one court has summarized two rationale for inclusion of such

cases in “related to” jurisdiction because of the possibility of an impact on the

estate.12 First, if a creditor recovers against a guarantor, the creditor’s claims

against the estate will be reduced. Even if the guarantor obtains a

corresponding claim based upon subrogation or indemnification, there will be

a change of the creditor body, affecting the administration of the estate.

Second, in some cases there would not be a mere substitution of creditors,

since the reimbursement claim could be for a different amount or subject to

defenses that could not be asserted against the common creditor.

      The Court finds these rationale applicable here. Successful litigation

against Terry Preston would give Equity Bank another source for collection



      10
         Bank of New York Mellon v. Am. Realty Trust, Inc. (In re Am. Mart Hotel
Corp.), No. 10-36776-SGJ116, 2011 WL 652762, at *3 (Bankr. D. Colo. Feb. 7, 2011).
      11
           Pacor, 743 F.2d at 995.
      12
        Joremi Enters., Inc. v. Hershkowitz (In re New 118th LLC), 396 B.R. 885,
891 (Bankr. S.D.N.Y. 2008).

                                            8


                Case 19-07004    Doc# 150       Filed 02/08/21   Page 8 of 9
for its claim against the estate. In addition, liability of Terry Preston to

Equity Bank could result in other than a simple substitution of creditors

because of the possibility that Debtor would have defenses to the

reimbursement claim that are not available against Equity Bank.

III.   Conclusion

       For the forgoing reasons, the Court grants the Motion. The amended

complaint’s state law claims against Terry Preston are within the “related to”

jurisdiction of this Court.

       It is so Ordered.

                                     ###




                                         9


              Case 19-07004   Doc# 150       Filed 02/08/21   Page 9 of 9
